Case: 1:20-cv-00290-SJD-KLL Doc #: 77 Filed: 08/31/21 Page: 1 of 2 PAGEID #: 486



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION



Derrick Sweeting,

               Plaintiff,
                                                    Case Number: l:20cv290
        vs.

                                                    Judge Susan J. Dlott
Wesley Welch

               Defendant.

                                            ORDER

       This matter is before the Court pursuant to the Order of General Reference in the United

States District Court for the Southern District of Ohio Western Division to United States

Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on July 26,2021 a Report and Recommendation(Doc.

69). Subsequently, the Plaintifffiled objections to such Report and Recommendation(Doc. 71).

       The Court has reviewed the comprehensive findings ofthe Magistrate Judge and

considered de novo all ofthe filings in this matter. Upon consideration ofthe foregoing, the
Court does determine that such Recommendation should be adopted.

       Accordingly, it is ORDERED that Defendant's motion for summaty judgment(Doc.64)
is GRANTED. Plaintiff's motions(Docs. 45,62)are DENIED to the extent that he seeks a

preliminary injunction in the form ofa transfer from SOCF. It is further ORDERED that

Plaintiff's motion for writ of mandamus(Doc. 70), Plaintiffs motion for relieffrom judgment
(Doc. 72), and Plaintiffs motion to provide evidence(Doc. 76)are denied. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that an appeal ofthis Order adopting this Report and

Recommendation would not be taken in good faith.
Case: 1:20-cv-00290-SJD-KLL Doc #: 77 Filed: 08/31/21 Page: 2 of 2 PAGEID #: 487



This case is hereby TERMINATED upon the Court's docket.


             IT IS SO ORDERED.



                                              ^udge Susan J. Dlott^
                                              United Stales District court
